Citation Nr: 1017789	
Decision Date: 05/13/10    Archive Date: 05/26/10

DOCKET NO.  09-03 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to a rating higher than 10 percent for 
degenerative joint disease of the left knee.  



REPRESENTATION

Veteran represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
December 1981 to November 1995.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in October 2007 of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO or an Agency of Original Jurisdiction (AOJ)).   

In correspondence in January 2010, the Veteran raised claims 
for increase for the left shoulder and right shoulder 
disabilities, claims of service connection for a right ankle 
injury, an injury to a left finger, a left thigh injury, 
hemorrhoids, a left hand injury, and hearing loss, and a 
claim to reopen the matter of service connection for high 
cholesterol.  As the claims have not been adjudicated by an 
Agency of Original Jurisdiction, the Board does not have 
jurisdiction of the claims, and the claims are referred to an 
AOJ for appropriate action. 

In March 2010, the Veteran submitted additional evidence, 
consisting of copies of service treatment records that were 
already in the Veteran's file.  To the extent the records 
pertain to the left knee, the evidence need not be referred 
to the RO for initial consideration.  38 C.F.R. § 20.1304.  

FINDING OF FACT

Degenerative joint disease of the left knee is manifested by 
arthritis by X-ray and flexion to 115 degrees and extension 
to 0 degrees. 

CONCLUSION OF LAW

The criteria for a rating higher than 10 percent for 
degenerative joint disease of the left knee have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 
5257, 5260, 5261 (2009).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  See Shinseki v. 
Sanders, 556 U.S. __, 129 S. Ct. 1696 (2009).  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on 
employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring 
generic claim-specific notice and rejecting Veteran-specific 
notice as to effect on daily life and as to the assigned or a 
cross-referenced Diagnostic Code under which the disability 
is rated).  

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letter dated 
in June 2007.  The notice included the type of evidence 
needed to substantiate the claim for increase, namely, 
evidence that the disability had increased in severity and 
the effect that worsening has on the Veteran's employment.  

Additionally, the Veteran was notified that VA would obtain 
VA records and records of other Federal agencies, and that he 
could submit other records not in the custody of a Federal 
agency, such as private medical records or authorize VA to 
obtain any non-Federal records on his behalf.   The notice 
included the provisions for the effective date of a claim and 
for the degree of disability assignable for the claim.  

As for content and timing of the VCAA notice, the document 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-
adjudication notice); of Dingess v. Nicholson, 19 Vet. App. 
473 (2006) (notice of the elements of the claim); and of 
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) 
(evidence demonstrating a worsening or increase in severity 
of the disability and the effect that worsening has on 
employment).  And no further VCAA notice is required. 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained VA records.    

The Veteran was afforded VA examinations in September 2007 
and March 2009.  The reports of the VA examinations contain 
relevant history and findings, which are adequate for rating 
the disability.    

As there is no indication of the existence of additional 
relevant evidence to substantiate the claim, the Board 
concludes that no further assistance to the Veteran in 
developing the facts pertinent to the claim is required to 
comply with the duty to assist.


REASONS AND BASES FOR FINDING AND CONCLUSION

Facts

The Veteran was diagnosed with degenerative joint disease of 
the left knee in service. 

After service, in rating decision in August 2003, the RO 
granted service connection degenerative joint disease of the 
left knee.  After the Veteran disagreed with the assigned 
rating of zero, in a rating decision in November 2004, the RO 
increased the rating to 10 percent effective for the date of 
the grant of service connection.    

The current claim for increase was received in May 2007. 

VA records show that in March 2006 the Veteran complained of 
chronic left knee pain.  It was noted that the Veteran walked 
with a steady and unassisted gait.  In September 2006, the 
Veteran complained of recent left knee instability.  He 
indicated that he worked for the U.S. Postal Service and had 
to push heavy carts.  A knee brace and a home exercise 
program were recommended.  The pertinent finding was range of 
motion from 0 to 115 degrees.  

On VA examination in September 2007, the Veteran complained 
of constant, nagging left knee pain with intermittent 
instability.  The pain increased with activities, such as 
prolonged walking, standing, or sitting in one position and 
was alleviated by change in position or medication.  The 
examiner reported that the Veteran worked for the U. S. 
Postal Service and he was on his feet most of the time. The 
examiner noted that the Veteran could attend to the 
activities of daily living. 

On physical examination, the examiner described the Veteran 
as well-developed in no acute distress.  The examiner 
reported that no dislocation or subluxation was observed and 
the Veteran was not using any assistive device.  Testing for 
ligament instability and for meniscal impairment were 
negative.  Gait and station were normal.   There was no 
effusion, heat, or redness.  There was pain or tenderness on 
palpation and on motion of the joint.  On testing of the 
range of motion, flexion was to 120 degrees and extension was 
to 0 degrees with pain at the extremes of flexion and 
extension.  There was no change in pain, range of motion, or 
additional limitation with repetitive motion.  

In a statement in May 2008, the Veteran's spouse stated that 
she had observed that the Veteran was less able to function 
in simple tasks such as walking or light exercising and he 
was unable to walk or ride a stationary bike for 15 minutes 
without pain. 

On VA examination in March 2009, the Veteran complained of 
gradual worsening of left knee pain over the past four or 
five years with a dull ache on a daily basis and occasional 
sharp pain on movement.  The examiner noted that the Veteran 
worked for the U.S. Postal Service and the Veteran had not 
lost any time from work in the past 12 months.  The Veteran 
was wearing a neoprene sleeve on his knee.  

On physical examination, the examiner reported that no 
dislocation or subluxation was observed.  On testing of the 
range of motion, flexion was to 120 degrees and extension was 
to 0 degrees with pain at the extremes of flexion and 
extension.  There was no change in pain, range of motion, or 
additional limitation with repetitive motion.  There was no 
pain, fatigue, weakness, lack of endurance, or incoordination 
on repeated use.  There was objective evidence of painful 
motion with hypertrophy of the left knee with crepitance 
noted with range of motion without heat, redness, swelling, 
or acute tenderness.  There were no additional limitations 
with three repetitions of movement as related to pain, 
fatigue, incoordination, weakness, or lack of endurance.  In 
an addendum in April 2009, the VA examiner reported that 
testing for ligament instability and for meniscal impairment 
were negative.

General Rating Principles 

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule).  38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  Separate Diagnostic Codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. App. 
119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 510 
(2007).

Rating Criteria for a Knee Disability 

The left knee disability is currently 10 percent disabling 
under the rating criteria for arthritis.

Degenerative joint disease or arthritis, including traumatic 
arthritis, by X-ray finding is rated on the basis of 
limitation of motion under the appropriate Diagnostic Codes 
for the specific joint involved.  

Limitation of motion of the knee is rated under either 
Diagnostic Code 5260 (limitation of flexion) or Diagnostic 
Code 5261 (limitation of extension). A separate rating may be 
assigned for each, that is, for limitation of flexion and for 
limitation of extension. 

Under Diagnostic Code 5260, flexion limited to 45 degrees is 
10 percent disabling and flexion limited to 30 degrees is 20 
percent disabling. 

Under Diagnostic Code 5261, extension limited to 10 degrees 
is 10 percent disabling and extension limited to 15 degrees 
is 20 percent disabling.

Normal ranges of motion of the knee are flexion to 140 
degrees and extension to 0 degrees.  38 C.F.R. § 4.71, Plate 
II.  

Rating factors for a disability of the musculoskeletal system 
include functional loss due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion, weakness, excess fatigability, pain 
on movement, swelling, deformity, or atrophy.  38 C.F.R. §§ 
4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Also 
with any form of arthritis, painful motion is factor to be 
considered. 38 C.F.R. § 4.59. 

When the limitation of motion is noncompensable under the 
appropriate Diagnostic Codes, a 10 percent rating is assigned 
for limitation of motion objectively confirmed by findings 
such as swelling, muscle spasm, or satisfactory evidence of 
painful motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5010 and 
5003.

Another potential Diagnostic Code is Diagnostic Code 5257.  
Under Diagnostic Code 5257, the criterion for a 10 rating is 
either slight recurrent subluxation or slight lateral 
instability.

Analysis 

Throughout the pendency of the appeal, the findings for 
flexion have been 115 degrees (September 2006), 120 degrees 
(September 2007), and 120 degrees (March 2009) with pain.  



As the criterion for a 10 percent rating for limitation of 
flexion under Diagnostic Code 5260 is flexion limited to 45 
degrees and as findings of 115 or 120 degrees do not more 
nearly approximate or equate to 45 degrees, considering 
functional loss due to pain, weakness, excess fatigability, 
swelling, deformity, atrophy, or painful movement, under 38 
C.F.R. §§ 4.40, 4.45, 4.59, and repetitive motion, the 
criterion for a separate 10 percent rating for limitation of 
flexion under Diagnostic Code 5260 has not been met.

Throughout the pendency of the appeal, the findings for 
extension have been 0 degrees (September 2006), 0 degrees 
(September 2007), and 0 degrees (March 2009) with pain.  As 
full or normal extension is 0 degrees, the findings do not 
more nearly approximate or equate to limitation of extension 
to 10 degrees, considering 
functional loss due to pain, weakness, excess fatigability, 
swelling, deformity, atrophy, or painful movement under 38 
C.F.R. §§ 4.40, 4.45, 4.59, and repetitive motion, the 
criterion for a separate 10 percent rating for limitation of 
extension under Diagnostic Code 5261 has not been met.

Throughout the pendency of the appeal, although the Veteran 
has complained of instability, neither recurrent subluxation 
nor instability has been shown.  On VA examinations in 
September 2007 and in March 2009, testing for ligament 
instability and for meniscal impairment were negative.  In 
the absence of evidence of slight recurrent subluxation or 
slight lateral instability of the knee, the criterion for a 
separate rating under Diagnostic Code 5257 has not been met.

Also there is no evidence of other ratable pathology such as 
ankylosis, dislocated or removed semilunar cartilage, or 
tibia and fibula involvement under Diagnostic Codes 5256, 
5258, 5259, and 5262. 

Where as here, the limitation of motion is noncompensable 
under either Diagnostic Code 5260 or 5261, the current 10 
percent rating is appropriately assigned for limitation of 
motion objectively confirmed by findings such as satisfactory 
evidence of painful motion under Diagnostic Code 5003 as 
shown on VA examinations in September 2006 and in March 2009.

As the assigned rating reflects the actual degree of 
impairment, there is no basis for a staged rating and as the 
preponderance of the evidence is against a rating higher than 
10 percent for degenerative joint disease of the left knee, 
the benefit-of-the-doubt standard of proof does not apply. 38 
U.S.C.A. § 5107(b).

Extraschedular Consideration 

Although the Board is precluded by regulation from assigning 
extraschedular ratings under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service.

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular rating for a 
service-connected disability is inadequate.  There must be a 
comparison between the level of severity and symptomatology 
of the service-connected disability with the established 
criteria.

If the criteria reasonably describe the disability level and 
symptomatology, then the disability picture is contemplated 
by the Rating Schedule, and the assigned schedular evaluation 
is, therefore, adequate, and no referral is required.  Thun 
v. Peake, 22 Vet. App. 111 (2008).









Here, the rating criteria reasonably describe the disability 
level and symptomatology, and provided for higher ratings for 
more severe symptoms.  As the disability picture is 
contemplated by the Rating Schedule, the assigned schedular 
rating is, therefore, adequate.  Consequently, referral for 
extraschedular consideration is not required under 38 C.F.R. 
§ 3.321(b)(1).


ORDER

A rating higher than 10 percent for degenerative joint 
disease of the left knee is denied.



____________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


